                     UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                       Plaintiff,                   )
                                                    )
                                                    )
           Vs.                                      ) Case No. 18-00099-01-CR-W-GAF
                                                    )
AMANY HAWATMEH,                                     )
                                                    )
                        Defendant.                  )


  ORDER ALLOWING TRAVEL OUTSIDE THE CONTINENTAL UNITED STATES

       Amany Hawatmeh is hereby granted permission to travel outside the continental

United States; to wit, Amman and Zarqa, Jordan, from May 26, 2019, through June 18, 2019.

       It is, therefore, so ORDERED.




                                                          /s/ Gary A. Fenner______________
                                                              GARY A. FENNER
                                                        SENIOR U.S. DISTRICT JUDGE


Dated at Kansas City, Missouri, this 22nd day of May, 2019.
